ACCEPTED
                                                                                                                                           11-17-00172-cr
                                                                                                                            ELEVENTH COURT OF APPEALS
                                                                                                                                      EASTLAND, TEXAS
Appellate Docket Number:          11-17-00172-CR                                                                                       7/3/2017 10:55 AM
                                                                                                                                   SHERRY WILLIAMSON
                                                                                                                                                  CLERK
Appellate Case Style: Style:      Martin Shawn Carswell
                          Vs.     State of Texas

                                                                                                                FILED IN
Companion Case:            none                                                                          11th COURT OF APPEALS
                                                                                                            EASTLAND, TEXAS
                                                                                                         07/03/17 10:55:31 AM
                                                                                                           SHERRY WILLIAMSON
Amended/corrected statement:                                                                                      Clerk


                                               DOCKETING STATEMENT (Criminal)
                                              Appellate Court: 11th Court of Appeals
                                    (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                              II. Appellant Attorney(s)
First Name:     Martin                                                           Lead Attorney
Middle Name: Shawn                                                       First Name:          Andrew
Last Name:      Carswell                                                 Middle Name:
Suffix:                                                                  Last Name:           Ottaway
Appellant Incarcerated?           Yes    No                              Suffix:
Amount of Bond:                                                              Appointed                       District/County Attorney
Pro Se:                                                                      Retained                        Public Defender
                                                                         Firm Name:
                                                                         Address 1:           PO Box 1679
                                                                         Address 2:
                                                                         City:                Granbury
                                                                         State:       Texas                        Zip+4:     76048
                                                                         Telephone:           817-573-7823           ext.
                                                                         Fax:         817-579-1104
                                                                         Email:       ottaway9@swbell.net
                                                                         SBN:         15342850

                                                                                                                              Add Another Appellant/
                                                                                                                                    Attorney




                                                                   Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Alan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Nash
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed            District/County Attorney
Pro Se:                                                                             Retained                 Public Defender
                                                                                Firm Name:
                                                                                Address 1:           PO Box 30
                                                                                Address 2:
                                                                                City:                Stephenville
                                                                                State:       Texas                       Zip+4:    76401
                                                                                Telephone:           254-965-1462           ext.
                                                                                Fax:         254-965-5543
                                                                                Email:       da@co.erath.tx.us
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         24027680                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or   non-jury?
                                       Intoxication Offenses
or type of case):                                                               Date notice of appeal filed in trial court: June 21, 2017
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: May 15, 2017
Offense charged: DWI 3rd or More                                                Punishment assessed: 20 years

Date of offense:     10/05/2015                                                  Is the appeal from a pre-trial order?       Yes       No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: December 17, 2015
Date of hearing: December 17, 2015                       NA
Date of order:     December 17, 2015                     NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: December 17, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    266th District Court                                            Clerk's Record:
County: Erath                                                             Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            CR14590                  Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Jun 21, 2017
                                                                          If no, date it will be requested:
First Name:       Jason                                                   Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Cashon
Suffix:
Address 1:        112 West College Street
Address 2:
City:             Stephenville
State:    Texas                      Zip + 4: 76401
Telephone:        254-965-1485           ext.
Fax:      254-965-4287
Email: districtcourt@co.erath.tx.us


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Jun 21, 2017
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Thomas
Middle Name:
Last Name:        Johnson
Suffix:
Address 1:        112 West College Street
Address 2:
City:             Stephenville
State:    Texas                      Zip + 4: 76401
Telephone:        254-965-1485           ext.
Fax:      254-965-4287
Email: districtcourtreporter@co.erath.tx.us


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: none                                                                     Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: July 3, 2017

                                                                                      State Bar No: 15342850
Printed Name:

Electronic Signature: /s/Andrew Ottaway                                               Name:
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on July 3, 2017               .




Signature of counsel (or pro se party)                            Electronic Signature: /s/Andrew Ottaway
                                                                         (Optional)

                                                                  State Bar No.:      15342850
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: July 3, 2017
Manner Served: Email
First Name:       Alan
Middle Name:
Last Name:        Nash
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State     Texas                     Zip+4:

Telephone:                            ext.
Fax:
Email:    da@co.erath.tx.us




                                                     Page 5 of 5